PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/213,634
Filing Date: 7 Dec 2018
Appellant(s): Texas Instruments Incorporated



__________________
Michelle F. Murray (Reg. No 68737)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 04/01/2022.

(1) Real Party in Interest
The examiner has no comment on the statement, or lack of statement, identifying by name the real party in interest in the brief(s).
(2) Related appeals and interferences.
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.
(3) Status of Claims
	The statement of the status of claims contained in the brief is correct.
(4) Status of Amendments After Final
The appellant's statement of the status of amendments after final rejection contained in the brief is correct.

Summary of Claimed Subject Matter

The summary of claimed subject matter contained in the brief is correct.

Grounds of Rejection to be Reviewed on Appeal

The appellant's statement of the grounds of rejection to be reviewed on appeal is correct.
Claims Appendix

The copy of the appealed claims contained in the Appendix to the brief is correct.

Evidence Relied Upon

US 9325973 B1	 	Hazeghi et al.	
US 2004/0005113 A1		Noonan
US 2009/0032692 A1		Hsua et al.
Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-10, 17-18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi (US Patent No. 9325973) in view of Noonan et al. (US PGPUB 2004/0005113 A1) hereinafter “Noonan”.

Regarding claim 1 (Currently Amended) Hazeghi-Noonan
Hazeghi discloses (Currently Amended) An apparatus (PATTERN PROJECTION SYSTEM FIG. 4A and 4B) comprising: 
a) a spatial light modulator (SLM 400) configured to produce first modulated light (output of spatial light modulator (SLM) 400, FIG. 4B);
b) a diffractive optical element (2nd DOE 370)
…, wherein the diffractive optical element (the 2nd DOE 370) configured to modulate the first modulated light (output of the SLM 400), to produce second modulated light (Hazeghi, 2nd DOE 370 optically coupled to SLM 400, the 2nd DOE 370 configured to modulate the output of the SLM 400, to generate “projectable second patterns 50-1, 50-x+1” (col. 14 lines 47-50) (i.e. the output of the 2nd DOE 370, FIG. 4B);
c) a camera (Optical Acquisition System 90: camera 90L, camera 90R) configured to receive an image of a reflection of the second modulated light (the output of 2nd DOE 370 is projected onto a target and a reflection of the projected output of 2nd DOE 370 is received by the Optical Acquisition System 90: camera 90L, camera 90R, FIG. 4B. “ACQUIRE SECOND OPTICAL IMAGE 250” of a SECOND projected PATTERN 240, FIG. 5.); 
d) a controller (SLM controller 410, FIG 4B) coupled to the spatial light modulator (SLM 400); and 
e) a processor (processor 110, FIG. 4B) coupled to the controller (the SLM controller 410) and to the camera (Optical Acquisition System 90: camera 90L, camera 90R), the processor configured to: 
i) process the image, to produce a processed image; (“PROCESS IMAGES ACUIRED” 260 “the images acquired at steps 220 and 250 are analyzed” FIG. 2); and 
ii) instruct the controller (SLM controller 410) to control the spatial light modulator (SLM 400), based on the processed image. (“said processor system analyzes acquired said imagery to select a new pattern to be projected, based upon information in acquired said imagery; (step c claim, col. 6 line 29).
Hazeghi does not explicitly disclose … a lens optically coupled between the spatial light modulator and the diffractive optical element the lens configured to focus the first modulated light towards the diffractive optical element.
However Noonan discloses … a lens (lens 15) optically coupled between the spatial light modulator (SLM 16) and the diffractive optical element (DOE 18) the lens (lens 15) configured to focus the first modulated light towards the diffractive optical element (“FIG. 3. Switch 11A uses coupling lenses 15 between SLM 16 and DOE 18”, 0048, FIG. 3) .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Hazeghi’s “PATTERN PROJECTION SYSTEM 30 FIG. 4” by incorporating the limitation …  “a lens optically coupled between the spatial light modulator and the diffractive optical element the lens configured to focus the first modulated light towards the diffractive optical element.” as suggested by Noonan in order to focus the beam, (Noonan Abstract).
Regarding Claim 2 (cancelled)
Regarding Claim 3 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 1 (PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the spatial light modulator (SLM 400) is a digital micromirror device (Hazeghi, “digital micromirror devices (DMD).” Col. 3 lines 10-13).
Regarding Claim 4 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 1 (PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the second modulated light is structured light (“DOE 370 will output wavefronts 40-1, 40-2 that have desired far field projectable structured or coded light patterns”, Col. 13, lines 41-44).
Regarding Claim 5 Hazeghi-Noonan
Hazeghi discloses The apparatus of claim 1(PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the processor (SLM controller 410) and the controller (controller 110) are an integrated circuit (“SLM controller 410, which may be an embedded controller” col. 14 lines 30).
Regarding Claim 6 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 1(PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the processor is a digital signal processor (CPU 110).
Regarding Claim 7 Hazeghi-Noonan
 Hazeghi-Noonan discloses The apparatus of claim 1(PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the controller (SLM controller 410) is configured to instruct the spatial light modulator (SLM 400) to vary modulation of the second modulated light (SLM 400 to electronically alter its internal pixel characteristics, with the result that project able second patterns 50-2, 50-x+ 1 are now generated. Col. 14, lines 43-50). 
REGARDING CLAIM 8 and 17 (Currently Amended)  
Hazeghi-Noonan discloses An apparatus (PATTERN PROJECTION SYSTEM 30 FIG. 4) comprising: 
A) a light source (light source 300) configured to produce light (“collimated optical energy 310” FIG. 4, col. 14 lines); 
B) a spatial light modulator (a spatial light modulator (SLM 400)) optically coupled to the light source (light source 300), the spatial light modulator (SLM 400) configured to modulate the light, to produce first modulated light (Hazeghi, “FIG. 4B, processor 110 sends a different control signal f1:t2) to controller 410, which causes SLM 400 to electronically alter its internal pixel characteristics, with the result that projectable second patterns 50-2, 50-x+ 1 are now generated.” Col. 14, lines 47-50); and 
C) a diffractive optical element (second DOE 370);
D) …, 
wherein the diffractive optical element (second DOE 370) configured to modulate the (output of SLM 400, Fig. 4B), to produce  a structured light pattern (“DOE 370 will output wavefronts 40-1, 40-2 that have desired far field projectable structured or coded light patterns”, Col. 13, lines 41-44).); and
Hazeghi does not explicitly disclose … a lens optically coupled between the spatial light modulator and the diffractive optical element the lens configured to focus the first modulated light towards the diffractive optical element.
However Noonan discloses … a lens (lens 15) optically coupled between the spatial light modulator (SLM 16) and the diffractive optical element (DOE 18) the lens (lens 15) configured to focus the  (“FIG. 3. Switch 11A uses coupling lenses 15 between SLM 16 and DOE 18”, 0048, FIG. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Hazeghi’s “PATTERN PROJECTION SYSTEM 30 FIG. 4” by incorporating the limitation …  “a lens optically coupled between the spatial light modulator and the diffractive optical element the lens configured to focus the first modulated light towards the diffractive optical element.” as suggested by Noonan in order to focus the beam, (Noonan, Abstract).
Regarding Claim 9 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 8, wherein the light source is a laser diode (Hazeghi, “light source 300 may be a laser diode”, Col. 12 line 18).
Regarding Claim 10 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 8, wherein the spatial light modulator (SLM 400) is a digital micromirror device (Hazeghi, “digital micromirror devices (DMD).” Col. 3 lines 10-13).
Regarding Claim 11 (Cancelled)
Regarding Claim 18 (Original) Hazeghi-Noonan
Hazeghi-Noonan discloses The method of claim 17, wherein the spatial light modulator (SLM 400) is a digital micromirror device (Hazeghi, “digital micromirror devices (DMD).” Col. 3 lines 10-13).
Regarding Claim 20 Hazeghi-Noonan
Hazeghi-Noonan discloses The method of claim 17, wherein the modulating the light by the spatial light modulator (SLM 400) comprises producing a first modulation pattern and producing a second modulation pattern (Hazeghi, SLM 400 to electronically alter its internal pixel characteristics, with the result that project able second patterns 50-2, 50-x+ 1 are now generated. Col. 14, lines 43-50)).
Regarding Claim 22 Hazeghi-Noonan
Hazeghi-Noonan discloses The method of claim 17, further comprising:
receiving, by a camera (Optical Acquisition System 90: camera 90L, camera 90R), a reflection of the structure light pattern, to produce an image (the output of 2nd DOE 370 is projected onto a target and a reflection of the projected output of 2nd DOE 370 is received by the Optical Acquisition System 90: camera 90L, camera 90R, FIG. 4B. “ACQUIRE SECOND OPTICAL IMAGE 250” of a SECOND projected PATTERN 240, FIG. 5,.Fig. 6); and
processing the image to determine target points (process images acquired 260 and output three-dimensional reconstruction data 270, Fig. 5).
Claim Rejections - 35 USC § 103
Claim(s) 12-14, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi-Noonan and further in view of Hsu et al. (US 2009/0032692 A1) hereinafter “Hsu”.
Regarding Claim 21. Hazeghi-Noonan-Hsu
Hazeghi-Noonan discloses The apparatus of claim 8, ...the diffractive optical element (2nd DOE 370) 
Hazeghi-Noonan further discloses the structure light pattern (Hazeghi, DOE 370 will output wavefronts 40-1, 40-2 that have desired far field projectable structured or coded light patterns”, Col. 13, lines 41-44)
Hazeghi-Noonan does not explicitly disclose further comprising projection optics optically coupled to..., the projection optics configured to project the .
However, Hsu disclose further comprising projection optics optically coupled to..., the projection optics configured to project the (Hsu, “The laser beam LS passing through the diffractive optical element 13 is received by the convergent lens 15 to be focused on a plane of the examined object 100” [0020], Fig. 1A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Hazeghi’s “PATTERN PROJECTION SYSTEM 30 FIG. 4” by incorporating the limitation “further comprising projection optics optically coupled to..., the projection optics configured to project the  …, to produce projected light” as suggested by Hsu in order to focus the beam, after passing through the diffractive optical element 13, on a plane of the examined object.” (Hsu, [0020]).
Regarding Claim 12 Hazeghi-Noonan-Hsu
Hazeghi-Noonan discloses apparatus of claim 21, further comprising:
a camera (Optical Acquisition System 90: camera 90L, camera 90R) configured to receive reflection of the projected light; and 
a processor coupled to the camera (Optical Acquisition System 90: camera 90L, camera 90R), the processor configured to determine a digital representation of a target surface based on the reflection of the projected light (Hazeghi, The earlier referenced Imimtek-Aquifi U.S. further 25 describes use of epipolar geometry and epipolar lines, and rectified system analysis to facilitate calculation of reconstructed three-dimensional (x,y,z) depth maps.” Col. 16 lines 24-27).
Regarding Claim 13 Hazeghi-Noonan-Hsu
Hazeghi-Noonan discloses The apparatus of claim 12, further comprising: 
a controller (SLM controller 410) coupled to the processor (processor 110) and to the spatial light modulator (SLM 400) (Hazeghi, FIG. 4B).
Regarding Claim 14 Hazeghi-Noonan-Hsu
Hazeghi-Noonan-Hsu discloses apparatus of claim 13, wherein the controller is configured to vary modulation of the spatial light modulator (Hazeghi, “FIG. 4B, processor 110 sends a different control signal f1:t2) to controller 410, which causes SLM 400 to electronically alter its internal pixel characteristics, with the result that project able second patterns 50-2, 50-x+ 1 are now generated.” Col. 14, 47-50).
Regarding Claim 16 Hazeghi-Noonan-Hsu
Hazeghi-Noonan-Hsu discloses The apparatus of claim 12, wherein the processor is configured to determine [[a]] the digital representation of [[a]] the target surface using epipolar analysis (Hazeghi, “epipolar geometry and epipolar lines, and rectified system analysis to facilitate calculation of reconstructed three-dimensional (x,y,z) depth maps.” Col. 16, 25-27.)
Regarding Claim 19 (Cancelled)
Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi-Hsu and further in view of Gordon et al. (20100074532 A1) hereinafter “Gordon”.
Regarding Claim 15 Hazeghi-Noonan-Hsu-Gordon
Hazeghi-Noonan-Hsu discloses The apparatus of claim 12 PATTERN PROJECTION SYSTEM 30 FIG. 4B), wherein the camera (Hazeghi further discloses “Cameras 90L, 90R each include a sensor array of detection pixels”, col. 8 lines 24). 
However, Hazeghi-Noonan-Hsu does not describe the “Cameras 90L, 90R” is charge coupled device [[; and]] or a complementary metal oxide semiconductor (CMOS) sensor.
However, Gordon discloses “is charge coupled device [[; and]] or a complementary metal oxide semiconductor (CMOS) sensor. (Gordon, “Imaging apparatus 14 may be for example a CCD or CMOS digital video camera, or any other type of array of photo-detector elements.” [0285] [0313], [0397]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Hazeghi’s “PATTERN PROJECTION SYSTEM 30 FIG. 4” by incorporating the limitation “is charge coupled device [[; and]] or a complementary metal oxide semiconductor (CMOS) sensor. as suggested by Gordon in order to allow through for example CMOS per-pixel “specially designed sensors carry out computations immediately at each pixel location upon the pixel receiving light intensity.” (Gordon, [0395]).

Response to Arguments

As to claim 1
Appellant argues Hazeghi and Noonan, taken alone or in combination, do not teach or suggest the limitation “a lens optically coupled between the spatial light modulator and the diffractive optical element”.  Appellant argues a) the lens of Noonan cannot be physically be combined or inserted between the SLM 400 and DOE 370 of Hazeghi because as shown in Fig. 4A and Fig. 4B, the SLM 400 “touches” DOE 370 (Remarks, Page 5 Para.1), therefore SLM 400 and DOE 370 of Hazeghi do not have finite space between them” to insert the lens 15 of Noonan (Page 6, Para 2). b) “Assuming, for argument's sake, that it would be possible to squeeze the lens of Noonan between the LC-SLM and the diffractive optical element of Hazeghi, the lens would not operate to focus light from the LC-SLM towards the diffractive optical element.” “Further, the lens 15 of Noonan would not operate to focus light from the SLM 400 towards the second DOE 370 if the SLM 400 and the second DOE 370 are in the near field.” (Page 6 Para 2).
In response to appellant’s arguments, the Examiner respectfully disagrees that “there is no space between the SLM 400 and DOE 370 of Hazeghi into which a lens can be inserted. Hazeghi discloses a) a spatial light modulator (SLM 400) configured to produce first modulated light (output of spatial light modulator (SLM) 400, FIG. 4B coupled to a diffractive optical element (DOE 370). Hazeghi does not explicitly disclose a lens optically coupled between the SLM 400 and DOE 370. However, a secondary reference, Noonan, discloses inserting a coupling lens 15 between SLM 16 and DOE 18, (Noonan, [0048], Fig. 3). The Examiner asserts a person of ordinary skill in the art would have to modify Hazeghi’s “PATTERN PRPJECTION SYSTEM (FIG 4A FIG 4B) by inserting a coupling lens 15 taught by Noonan between the SLM 400 and DOE 370 of Hazeghi as suggested by Noonan in order to focus the beam. (Noonan, Abstract). 
The Examiner maintains that appellant’s argument that a) the lens of Noonan cannot be physically be combined or inserted between the SLM 400 and DOE 370 of Hazeghi because as shown in Fig. 4A and Fig. 4B, the SLM 400 “touches” DOE is not persuasive. Appellant’s interpretation of SLM 400 and DOE 370 (shown side by side in Fig. 4A and Fig. 4B) as “touching”, consequently there can be no finite space between them to insert the lens 15 of Noonan is incorrect. Nowhere does Hazeghi state the SLM 400 and DOE 370 as “touching”. The only distance Hazeghi specifies is the gap between DOE 350 and DOE 370 (between which the SLM 400 is sandwiched) to be within nearfield. But, the DOE 350 and DOE 370 being in nearfield does not necessarily suggest SLM 400 and DOE 370 as “touching” and there being no finite space between them” to insert the lens 15 of Noonan. Therefore, appellant’s argument that the there is no finite space between SLM 400 and DOE 370 of Hazeghi to insert the lens 15 of Noonan is not persuasive.
The Examiner maintains that appellant’s statement b) the lens 15 of Noonan would not operate to focus light from the SLM 400 towards the second DOE 370 if the SLM 400 and the second DOE 370 are in the near field.” (Page 6 Para 2) is conclusory statement. Appellant presents no argument to show that a lens inserted between SLM 400 and DOE 370 that are in the nearfield would not operate to focus light from the SLM 400 towards the second DOE 370. Therefore, appellant’s argument that the projector system of Hazeghi would not be operable if modified to add the lens of Noonan between SLM and a DOE is not persuasive.
As to claims 4-7
Appellant argues Claims 4-7 depend from and add further limitations to independent claim 1, and are therefore patentable over Hazeghi and Noonan for at least this dependency.  *Remarks. Page 7, Para. 1)
As to claims 3 and 10
	Apple ant argues , Hazeghi-Noonan does not teach wherein the spatial light modulator is digital micromirror device.” because Hazeghi teaches against using DMD in their pattern projector system.” (Page 7 Para. 5 - Para 6, Page 8 Para. 1).
	In response to appellant’s arguments the Examiner respectfully disagrees. Although Hazeghi states DLP as not being suirable for battery powered device (Col. 3 libes 10-15). Hazeghi does not discourage from using DMD in its projector system that is not battery powered. Therefore, appellantl’s argument is not persuasive.

As to Claims 8 and 9

	Appellant presents no new argument. Same as claim 1.

As to Claim 10

Appellant argues patentability of claim 10 for its dependency on independent claim 8 and for reasons discussed with respect to claim 3 (Remarks. Page 10 last three Paras.).
Independent Claims 17 and dependent claims 20 and 22
Appellant argues patentability of claim 17 for reasons similar to those discussed above with respect to claim 8 (Remarks. Page 11).

As to Claims 20 and 22
Appellant argues patentability of claim 20 and 22 for its dependency on independent claim 17 (Remarks, Page 11).
As to claim 18
Appellant argues patentability of claim 20 and 22 for its dependency on independent claim 17 (Remarks, Page 11).

As to claims 12-14, 16, and 21 

Appellant argues patentability of claim Claims 12-14, 16, and 21 for its dependency on claim 8 (Remarks, Page 11).

As to claim 15 

Appellant argues patentability of claim 15for its dependency on claim 8 (Remarks, Page 12).

Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner's answer.
Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        Conferees:
/WILLIAM C VAUGHN JR/        Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                
/THAI Q TRAN/      Supervisory Patent Examiner, Art Unit 2484                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.